Citation Nr: 1610970	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of head injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The VLJ held the record open for 60 days following the hearing for the submission of additional evidence.  VA subsequently received additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

In November 2014, the Board remanded the claim for additional evidentiary development.

VA received additional evidence following the most recent Supplemental Statement of the Case.  However, because the evidence is not pertinent to the claim on appeal, referral to the AOJ for consideration in the first instance is not required.  See 38 C.F.R. § 19.31.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

The Veteran sustained a scalp laceration in service without sequelae or residual disability; residuals of in-service head injury are not shown at any time during this appeal.

CONCLUSION OF LAW

The criteria for service connection for residuals of head injury are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a March 2009 letter, prior to the rating decision on appeal.  The Veteran has not demonstrated any prejudicial or harmful error in the VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (an error in VCAA notice should not be presumed prejudicial; the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations and a hearing on appeal.

The record shows that the VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issue on appeal, accepted testimony on the in-service event and symptomatology that the Veteran believed to be associated with that event, inquired about the nature and onset of symptoms, and offered to hold the record open for the submission of relevant medical evidence in support of the claim.  It is noted that the Veteran's claim was remanded after the hearing by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II.  Service Connection

The Veteran seeks service connection for residuals of head injury.

In February 2013, the Veteran testified that he had symptoms of headache, far sightedness (eye sight disoriented), and sleep problems since he sustained a head injury when diving into a pool and hitting is head.  He noted that his heat was cut open and he went in and out of consciousness.  He reported that he was treated with Aspirin, but also self-treated his symptoms with drugs and alcohol.

In support of his claim, the Veteran submitted lay statements from his brother, a friend, his ex-wife, and his son.  Each reports that the Veteran was a different person after service separation.  His brother reported that the Veteran had problems with "drinking and picking fights."  His friend reported that the Veteran complained of headaches, eyesight problems, nerves and anxiety, trouble sleeping, and pain; he suggested that the Veteran has post traumatic stress disorder (PTSD).  His ex-wife reported that the Veteran wrote to her frequently before his head injury, that she noticed he was different as time passed, and that she noticed he had problems with headache, sleeping, and irritability/outbursts/rages.  The Veteran's son reported that his father had drug and alcohol problems, and recalls hearing family members say that he was a different person on return from his military service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology is not for application in this matter because this case does not involve a condition was "noted" during service or explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Factual Background & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of head injury.  Residuals of in-service head injury are not shown at any time during this appeal.

STRs show that he sustained a laceration to the scalp (head) in July 1971.  The STRs do not show that the Veteran sustained a concussion.  Although the Veteran reported headache and dizziness when he presented for the head laceration, he had no subsequent documented complaints to include the very next day when he again presented for unrelated complaints involving the right great toe and one week later when he returned to have the stitches removed from the right side of his forehead.  STRs show no residuals of head injury, described as a laceration.  Although the Veteran reported a history of frequent or severe headaches on his medical history in September 1972, service separation examination dated in December 1973 shows normal clinical evaluation of the head, scalp, eyes, spine, and neurologic system.

VA treatment records dated since 1991 reflect that the Veteran has been followed for HIV and other medical problems to include chronic active hepatitis B and C, antiphospholipid syndrome with thrombus to vena cava, past cerebrovascular accident, and intracranial hemorrhage, and visual impairment due to bilateral chorioretinal disease.  These records show significant history since service for alcohol and drugs abuse, but no past TBI or any disability due to head injury in service.

A January 2015 VA medical opinion reflects that the Veteran's complaints of headache and cognitive impairment (memory, attention, concentration, executive functions) were less likely than not related to the Veteran's history of head injury, shown as a lacerated right forehead.  The rationale was that the Veteran received treatment for scalp laceration in July 1971 without any follow-up services since the injury and separation in 1974, coupled with the September 1972 and December 1973 examination reports showing no problems related to TBI [traumatic brain injury] and considering the Veteran's many other chronic medical problems.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose himself as having abnormal pathology attributable to head injury or as having had a concussion in service.  While symptoms of headache, vision distortions, or sleep problems are susceptible to lay observation, the etiology of such symptoms is not, especially when there is a delayed onset many years after the initial injury.  Moreover, the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his symptoms.

To the extent that the Veteran suggests headache and other symptoms since the in-service event (head injury/laceration), the Board finds that he is not credible in view of the medical findings at the time of the initial injury showing laceration only, no concussion, the Veteran's medical care after the event with no mention of sequelae, and normal service separation examination, coupled with the many years intervening service and his first report of problems related to in-service head injury.  It is noted that the Veteran filed an original claim for VA compensation in 1991 for an infectious disease and made no mention of problem stemming from in-service head injury, to include headaches or visual disturbances.  He submitted an informal claim for service connection for residuals of head injury in January 2009, more than 30 years after service separation.

Post service medical evidence shows no persuasive or credible findings for residuals of head injury.  Furthermore, in view of the above discussion, the Board finds that the Veteran's report of residuals of head injury has diminished probative value.

The Board acknowledges that an August 2010 VA examination reflects that the Veteran had a moderate TBI in 1971 from a swimming pool head injury.  The examiner opined that that "It is at least as likely as not that the Veteran['s] currently claimed head injury ....are related to the diving accident during his military service.  Veteran dove into the swimming pool and sustained head injury with a severe concussion."  However, the August 2010 conclusion that the Veteran had a severe concussion from the swimming pool incident is entirely unsupported by the medical record.  Also, while the examiner reported that he reviewed the claims file, he does not reference the actual documented injury recorded in the STRs and presumes or relies on the Veteran's uncorroborated history of severe concussion to form his opinion.  Other than the unsupported history of severe concussion, the VA examiner provides no basis for the favorable medical opinion.  Therefore, the Board finds that this medical opinion has no probative value as it is predicated on an inaccurate medical history.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate history is equally inaccurate).  See also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

The Board has further considered VA examination dated in July 2010.  However, this evidence has no probative value in this matter as it was in essence a psychiatric examination that included no medical history, no review of the claims file, and no diagnoses.

The Board has considered VA neuropsychology consultation in August 2010, which reflect that the examiner found "complex medical conditions" and noted cognitive deficits; she stated that:

[T]he precise etiology of this gentleman's cognitive problems is difficult to determine.  The cognitive profile that emerges on exam is not indicative of a particular syndrome, and he presents with multiple factors and conditions in his background that give rise to cognitive problems (TBI, alcohol/drug use, CVA [cerebrovascular accident], HIV, Hep[atitis] C, depression, sleep disturbance, etc.).

Because the examiner did not provide a medical opinion, this evidence neither weighs for or against the claim.

The Board assigns greater probative value to the STRs that show no complaints or abnormal pathology following the Veteran's head laceration, the normal clinical findings on service separation, and the many years intervening service and the first complaints related to the head injury in service, along with the negative 2015 VA medical opinion.  The Board finds that the contemporaneous lay and medical evidence with service showing essentially no residuals of head injury has greater probative value than history as reported by the Veteran in recent statements to examiners and in connection with his VA disability claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Also, the STRs and 2015 VA medical opinion are highly probative as they were prepared by a skilled, neutral medical professionals after examination of the Veteran and, in the case of the VA medical opinion, with examination of the Veteran, obtaining a medical history, and review of the medical records.  The Board observes that the Veteran has not presented a favorable medical opinion in this matter linking any of his medical problems to the head injury, laceration not concussion, in service.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.
ORDER

Service connection for residuals of head injury is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


